Citation Nr: 1517838	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to an effective date prior to July 10, 2006, for the award of service connection for a back disability (thoracolumbar strain with degenerative changes).

3.  Entitlement to an effective date prior to July 19, 2013, for the award of service connection for sciatic nerve radiculopathy of the right lower extremity.

4.  Entitlement to an effective date prior to July 19, 2013, for the award of service connection for sciatic nerve radiculopathy of the left lower extremity.

5.  Entitlement to an initial compensable rating, and a rating in excess of 20 percent from July 19, 2013, for a back disability.

6.  Entitlement to an initial disability rating in excess of 20 percent for sciatic nerve radiculopathy of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for sciatic nerve radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1981.

This issue of service connection for a neck disability was last before the Board of Veterans' Appeals (Board) in November 2013 on appeal from a September 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing on this issue was held before the undersigned in September 2012 and a transcript of the hearing is of record.  In November 2013, the Board remanded the appeal for additional development.

The issues of entitlement to earlier effective dates for the grants of service connection for a back disability and sciatic nerve radiculopathies, as well as entitlement to increased ratings for those disabilities, are before the Board on appeal from an August 2013 rating decision of the Appeals Management Center (AMC).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's appeals.  In November 2013, the Board remanded the issue of service connection for a neck disability in order to obtain an addendum to the report of an August 2013 VA examination.  In January 2014, the examiner who provided the August 2013 report authored an addendum.  Unfortunately, that addendum is not sufficient because it does not provide a medical opinion supported by rationale, but reflects that the examiner assumed the Board's role of fact finder.  Further, a VA medical record generated in November 2014 reflects that the Veteran has "alternated VA care with community care," but the record does not contain records of such "community care" or any subsequent VA treatment records.

In regard to the issues of entitlement to earlier effective dates for the grants of service connection for a back disability and sciatic radiculopathies, as well as entitlement to increased ratings for those disabilities, the Veteran submitted a Notice of Disagreement (NOD) in June 2014, but VA has not issued a Statement of the Case (SOC).  In these circumstances, the Board must remand for issuance of an SOC.  38 C.F.R. § 19.9(c) (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case as to the issues of entitlement to earlier effective dates for the grants of service connection for a back disability and sciatic nerve radiculopathies of the bilateral lower extremities, as well as the issues of entitlement to increased ratings for a back disability and sciatic nerve radiculopathies of the bilateral lower extremities.  In so doing, advise the Veteran of his appeal rights.  If an appeal is perfected, the matter should be returned to the Board, if otherwise in order.

2.  Obtain the Veteran's outstanding records from the VA Medical Center in Portland, dated after November, 25, 2014.  If such records are unavailable, clearly document that unavailability in the claims file and, if appropriate, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any pertinent private records.  These records include, but are not limited to, records from any community care providers who have treated him for a neck disability.  If the Veteran provides the requested information, make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2)(B) (West 2002).

4.  After completing the development requested above, provide the claims file (including any relevant records contained in Virtual VA and/or VBMS) to a clinician qualified to provide a medical opinion, supported by medical rationale, as to whether it is at least as likely as not that the Veteran's current neck disability is related to his military service, to specifically include, but not limited to, falls sustained in July and August 1981.  The clinician must provide an explanation if he or she is unable to render such opinion without resorting to speculation.  The clinician's attention is drawn to the July 31, 1981, primary care record documenting complaints of cervical tenderness as well as the Veteran's September 2012 hearing testimony as to complaint, and self-treatment, of neck pain since his military service.  If the clinician cannot render the requested opinion without examining the Veteran, appropriate attempts should be made to schedule such examination.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a neck disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




